Pee Gueiam,
A part of the plaintiff’s property used for church purposes was taken by the city of Pittsburg- in widening a street. The court affirmed the following point presented -by the plaintiff : “ In estimating the damage sustained by the plaintiff the jury should consider the value of the plaintiff’s whole property for its most valuable use or purpose before the taking and the effect upon its value for such use of the taking of a portion of the land by the city.” It is argued that this instruction limited the finding of value after the taking to the particular use that had been the most valuable use before, while the real test was its highest value for any use for which it was adapted. The words “ for such use ” in the connection in which they were used refer to the most valuable use and not to the particular use that had been the most valuable before, and could not have misled the jury in view of the clear and distinct instruction repeated in the charge that the most valuable use whether for church or business purposes was the use to be considered.
A witness for the plaintiff testified that he knew the value of the property before the taking, but had no knowledge of its value after. Ilis testimony as to the value before was objected to on the ground that he was incompetent to testify as an expert unless he knew the values both before and after the taking. The objection was without merit. The object in view was the ascertainment of the difference in values. That the witness could not testify to this because of his want of knowledge of one of the essential elements in its ascertainment was not a reason for excluding his testimony as to what he knew. If the other element, the value after, was fixed by other testimony, the jury would be in possession of facts to enable them by comparison of the values to fix the damages.
None of the assignments of error can be sustained.
The judgment is affirmed.